Title: From James Madison to the Senate, 2 January 1817
From: Madison, James
To: Senate


        
          January 2d. 1817
        
        I nominate,
        Valentine Southall, of Virginia to be collector of direct tax and internal duties for the 19th collection district of the same State in the place of Thomas. J. Randolph resigned.
        Peyton S. Symmes, of Ohio to be register of the land office at Cincinatti in the Same State in the place of   Symmes removed.
        
          James Madison
        
      